          Case 3:20-cv-02731-VC Document 733 Filed 10/06/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,               Case No. 20-cv-02731-VC
                Plaintiffs,
                                                    ORDER GRANTING MOTION TO
         v.                                         ENFORCE BAIL ORDER AND
                                                    MODIFYING CONDITIONS OF BAIL
 DAVID JENNINGS, et al.,                            FOR ABDIWELLE YOUSUF
                Defendants.                         Re: Dkt. No. 713

       Abdiwelle Yousuf is ordered, as a condition of his continued release, to attend inpatient

rehabilitation. Class counsel must file an update within 14 days of this order certifying that

Yousuf is complying with this condition.

       IT IS SO ORDERED.

Dated: October 6, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
